BRACKER & MARCUS LLC

February 14, 2019

oO
United States District Court :
Eastern District of Tennessee ue v 3. District Court
; sastern District of Tannessee
900 Georgia Avenue At Chattanooga

Chattanooga, TN 37402

RE: United States of America ex rel. Cotter, et al. v. Agilitas USA
Inc., et al., Case No. 1:17-cv-295 (FILED UNDER SEAL)

Dear Clerk,

Please find enclosed Relator’s Notice of Voluntary Dismissal to be filed
UNDER SEAL pursuant to the local rules for the Eastern District of

Tennessee.

If you have any questions or need anything further, please let me know.

Sincerely,

& ef

Shut wy
Sheri Lang

Enclosure

3925 SHALLOWFORD ROAD = STE 1120 = MARIETTA, GA 30062
[0]770.988.5035 :: [F]678.648.5544
INFO@FCACOUNSEL.COM :« WWW.FCACOUNSEL.COM

Case 1:17-cv-00295-CLC-SKL Document 22 Filed 02/20/19 Page1of3 PagelD #: 94
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE i
SOUTHERN DIVISION

UNITED STATES OF AMERICA
ex rel. ALEXANDRA HAMILTON-COTTER
and DENNIS COTTER, et al.

 

Case No. 1:17-cv-295
FILED UNDER SEAL

Plaintiff-Relators,

Vv.

AGILITAS USA INC. d/b/a RESULTS
PHYSIOTHERAPY; DRAYER PHYSICAL
THERAPY INSTITUTE, LLC,

Defendants.

NOTICE OF VOLUNTARY DISMISSAL
PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)()

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Relators, by and through their
counsel, hereby gives notice that all claims in the above-captioned action are
voluntarily dismissed as to all named defendants, without prejudice as to
Relators Alexandra Hamilton-Cotter and Dennis Cotter, without prejudice as to
the United States; and without prejudice as to the states named in the complaint
(“the States”).

Relators have informed the United States and the States concerning this
dismissal and have been informed that the States do not object to the dismissal.

Relators further understand that the United States will file a separate notice

of

Case 1:17-cv-00295-CLC-SKL Document 22 Filed 02/20/19 Page 2of3 PagelD #: 95
regarding the dismissal. All parties will bear their own costs. The Clerk of Court
may close this action.

Respectfully submitted this 14th day of February, 2019,

GRw

Julie Bragker

Georgia Bar No. 073803
Jason Marcus

Georgia Bar No. 949698
Bracker & Marcus LLC
3225 Shallowford Road
Suite 1120

Marietta, GA 30062

Ph. 770-988-5035

Fax 678-648-5544
Julie@FCACounsel.com

James M. Johnson
Tennessee BPR No. 026147
620 Lindsay Street, Suite 210
Chattanooga, TN 37403
Telephone: (423) 648-4093
Facsimile: (423) 648-4094
jj@jamesmjohnsonatty.com

ID -ce

Case 1:17-cv-00295-CLC-SKL Document 22 Filed 02/20/19 Page 3of3 PagelD #: 96
